On the first day of October, 1893, Mark O'Riley owned several separate pieces of real estate in the city of Meriden, one of them being a house and lot on Cedar Street which he owned subject to the life lease described in the finding. He put all of said real estate, including the Cedar Street property, into his tax list for 1893, but without describing each piece separately, and the whole was assessed to him "in a lump, in the sum of $5,375." In December of that year the city of Meriden laid a tax against said real estate upon that assessment, and the amount of O'Riley's tax to the city was $64.50. Subsequently, while this tax remained due and unpaid, the city filed a certificate of lien for the whole of this tax upon a part only of the land upon which the assessment was laid; and it now seeks to enforce substantially the entire tax against a part only of the land upon which such tax was laid. The main question in the case is *Page 94 
whether, upon the facts found, it can do this as against these defendants.
The law relating to this matter (§ 3890 of the General Statutes) provides that "the estate of any person in any portion of real estate which is by law set in his list for taxation shall be subject to a lien for that part of his taxes which is laid upon the valuation of said real estate as found in said list when finally completed." Under this statute the general rule is that each separate portion of real estate is subject to a lien only for that part of the tax which is laid upon the valuation of that part, as found in the list when finally completed.Meyer v. Burritt, 60 Conn. 117; Hellman v. Burritt, 62 id. 438. Under this general rule the city cannot, as against these defendants, enforce the lien for the entire tax upon only a portion of the real estate on which such tax was laid, unless the fact that the Cedar Street property was subject to a life lease justified the city in leaving it out of the certificate of lien.
Section 3845 of the General Statutes provides that "when one is entitled to the ultimate enjoyment of . . . land . . . and another is entitled to the use of the same as an estate for life, or for a term of years by gift or devise and not by contract, such estate shall be set in the list of the party in the immediate possession or use thereof, except when it is specially provided otherwise." The plaintiffs claim that under this statute the Cedar Street property was not taxable to or as against O'Riley, and that this fact justified the city in leaving it out of the certificate of lien. This claim proceeds on the assumption that the lease in question vested in Mary Mulraney a life estate, within the meaning of this statute. The defendants contend that the words "by gift or devise and not by contract," qualify the words "estate for life" as well as the words "a term of years," and therefore, that the estate created by the lease in question is not an estate for life within the meaning of the statute; while the plaintiffs contend that an estate for life, however created, is within the meaning of the statute. This statute was first passed in 1845 (Public Acts of 1845, Chap. 52) and has since remained *Page 95 
upon the statute book with but little change in substance or phraseology. The punctuation of it has varied from time to time, more or less, but in its present form the punctuation would seem to favor the construction contended for by the plaintiffs. But if we assume, without deciding, that the plaintiffs are right in their contention, and that Mary Mulraney had, within the meaning of the statute, a life estate in the Cedar Street property, it does not follow that the city was justified in leaving that property out of the certificate of lien. The statute provides for listing the land in the name of the owner of the life estate, only when it is not "specially provided otherwise." There is nothing in this record to show that the listing of the Cedar Street property in the name of O'Riley was not "specially provided" for by the parties to the lease; indeed the facts found distinctly favor that conclusion. Mary Mulraney did not put the property in her list for 1893; and O'Riley voluntarily listed it as his for that year, and under oath asserted that it was a part of his taxable property, and never apparently claimed that this was done by inadvertence or by mistake. There is nothing in the statute that prevented the owners of the Cedar Street property from dealing with it in this way for purposes of taxation; and upon the facts found the tax laid upon the Cedar Street property, and upon the other land in O'Riley's list, was a valid tax as against him, and might be enforced against him personally, or as against said lands by way of lien, upon a proper certificate of lien. The statute in question relates to the matter of listing real estate, and not to its exclusion from the certificate of lien after it has been listed by and assessed in the name of the remainderman.
Upon the record in this case we are of opinion that the existence of the life lease does not affect the operation of the general rule hereinbefore referred to, and that the judgment of the City Court was correct.
Certain of the reasons of appeal are based upon exceptions taken to the refusal of the court to correct the finding in certain particulars, but it is unnecessary to consider these separately, *Page 96 
for all the facts material to a decision of the main question in the case are fully set forth in the finding.
   There is no error.
In this opinion the other judges concurred.